     Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 1 of 23



                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

RICHARD J. TURNER                        *      CASE NO: 18-cv-2851
TAMINIKA SHAUL,                          *
AND DERRICK THOMAS                       *
                                         *
VERSUS                                   *      JUDGE MARTIN L.C. FELDMAN
                                         *
CHRISTOPHER C. COOK, TEXAS               *
FREIGHT SERVICES & CANAL                 *      MAG. JUDGE JANIS vanMEERVELD
INSURANCE COMPANY                        *
                                         *      JURY TRIAL
*      *      *      *     *      *      *      *    *    *          *      *      *

                                  PRE-TRIAL ORDER
1.     PRE-TRIAL CONFERENCE:
       A pre-trial conference is scheduled before the Honorable Martin L.C. Feldman on May

14, 2019 at 10:30 a.m.

2.     APPEARANCE OF COUNSEL:

        Edwin M. Shorty, Jr., #28241             Guy D. Perrier, #20323
        Nathan M. Chiantella, #35450             Michael W. Robertson, #31943
        EDWIN M. SHORTY, JR. &                   Dustin L. Poché, #33451
        ASSOCIATES, APLC                         PERRIER & LACOSTE, LLC
        650 Poydras Street, Suite 2515           One Canal Place
        New Orleans, Louisiana 70130             365 Canal Street, Suite 2550
        Phone: (504) 207-1370                    New Orleans, Louisiana 70130
        Fax: (504) 207-0850                      Tel: (504) 212-8820;
        Email: eshorty@eshortylawoffice.com      Fax: (504) 212-8825
        Email:                                   Email: gperrier@perrierlacoste.com
        nchiantella@eshortylawoffice.com         Email: dpoche@perrierlacoste.com
                                                 ATTORNEYS FOR DEFENDANTS,
        And                                      Christopher C. Cook and Canal
                                                 insurance Company
        Hope L. Harper, #33173
        H.L. HARPER & ASSOCIATES, L.L.C.
        650 Poydras Street, Suite 2515
        New Orleans, Louisiana 70130
        Phone: (855) 880-4673
        Fax: (504) 322-3807
        Email:
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 2 of 23



            hharper@hlharperandassociates.com
            ATTORNEYS FOR PLAINTIFFS,
            Richard J. Turner, Taminika Shaul and
            Derrick Thomas

3.        DESCRIPTION OF PARTIES:

          Richard J. Turner is a Plaintiff in the principal action and a Defendant-in-Counterclaim.

He is a person of the full age of majority and a resident of and domiciled in the State of

Louisiana. Mr. Turner was a passenger in the Plaintiffs’ vehicle at the time of the alleged

accident.

          Taminika Shawl is a Plaintiff in the principal action and a Defendant-in-Counterclaim.

She is a person of the full age of majority and a resident of and domiciled in the State of

Louisiana. Ms. Shawl was a passenger in the Plaintiffs’ vehicle at the time of the alleged

accident.

          Derrick Thomas is a Plaintiff in the principal action and a Defendant-in-Counterclaim.

He is a person of the full age of majority and a resident of and domiciled in the State of

Louisiana. Mr. Thomas was a passenger in the Plaintiffs’ vehicle at the time of the alleged

accident.

          Christopher C. Cook is a Defendant in the principal action. He is a person of the full age

of majority and a resident of and domiciled in the State of Georgia. Mr. Cook was operating a

vehicle owned by Texas Freight Services at the time of the alleged accident.

          Canal Insurance Company is a Defendant in the principal action and a Plaintiff-in-

Counterclaim. Canal Insurance Company is a foreign insurer, incorporated in the State of South

Carolina. Canal Insurance Company issued a policy to Texas Freight Services, Inc. DBA TFS of

Georgia, with policy number PIA08622001, which is the best evidence of the coverage afforded


                                                                     2
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 3 of 23



therein, as well as best evidence of the terms, conditions, policy coverage limits, and/or

exclusions of said coverage.

          Texas Freight Services is no longer a party. All claims against Defendant, Texas Freight

Services were dismissed without prejudice on July 11, 2018. Rec. Doc. 14.

4.        JURSIDICTION:

          This Court has diversity jurisdiction. 28 U.S.C. § 1332 provides federal district courts

with concurrent original jurisdiction in cases “where the amount in controversy exceeds the sum

or value of $75,000.00, exclusive of interest and costs, and is between – (1) citizens of different

states….” This Court has supplemental jurisdiction over the Counterclaim under 28 U.S.C. §

1367(a).

          As a result of the accident made subject of this litigation, Plaintiff Derrick Thomas

sustained injuries to his cervical and lumbar spine, resulting in complaints of neck and low back

pain. Specifically, Mr. Thomas sustained the following injuries:

          a. Small disc bulge at C3-4, C4-5, and C5-6;

          b. Facet joint hypertrophy at C3-4, C4-5, and C5-6; and

          c. Facet joint hypertrophy at L5-S1, L4-5, L3-4, and L2-3 as well as mild disc bulging.

Plaintiffs aver the damages sustained by Mr. Thomas satisfy the jurisdictional amount for

diversity. In support of this assertion, Plaintiffs submit the following for consideration: In Hoyt

v. Gray Ins. Co., 2000-2517 (La. App. 4 Cir. 1/31/02), 809 So.2d 1076, a female automobile

passenger was awarded $150,000.00 after suffering a lumbar disc bulge at L5-S1. In Day v.

Ouachita Parish School Bd., 35,831 (La. App. 2 Cir. 08/08/02), 823 So.2d 1039, the plaintiff

was awarded $245,000.00 after sustaining a herniated lumbar disc. In Strother v. Continental

Casualty Ins. Co., 2005-1094 (La. App. 3 Cir. 11/22/06), 944 So.2d 774, the plaintiff was

                                                                     3
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 4 of 23



awarded $144,000.00 for a lumbar disc protrusion. In Fox vs. Anderson, 2005-934 (La. App. 3

Cir. 03/01/06), 924 So.2d 399, the plaintiff was awarded $175,000.00 for suffering herniated

cervical & lumbar discs. In Mullican v. Transamerica Ins. Group, 2000-0105 (La. App. 3 Cir.

11/02/00), a woman was awarded $85,000.00 in a slip in fall accident. She suffered from a mild

protruding disc at L5-S1 with pre-existing foraminal stenosis.

             Plaintiffs’ Summary of Factual Basis and Legal Basis:

          Plaintiffs were involved in a motor vehicle accident on November 29, 2017 in New

Orleans, Louisiana.              At the time of said accident, Plaintiffs were the properly restrained

passengers of a 2009 Nissan Murano traveling westbound in the center lane of traffic on

Interstate 10 on the High-Rise in New Orleans, Louisiana. Suddenly and without warning,

Plaintiffs’ vehicle was struck by 2016 Freightliner Semi-Truck driven by Defendant Christopher

C. Cook (“Mr. Cook”). Mr. Cook was traveling westbound in the right lane on Interstate 10 on

the High-Rise in New Orleans, Louisiana when he changed to the middle lane suddenly and

without checking to see if the lane was clear causing the aforesaid collision. The New Orleans

Police Department responded to the scene and Mr. Cook was cited for ‘improper lane usage’ in

violation of Louisiana law. As a result of the aforementioned collision, Plaintiffs sustained

severe and serious bodily injuries.                      Defendants are liable unto Plaintiffs for the damages

sustained as a result of the aforementioned collision pursuant to Louisiana Civil Code article

2315.

             Defendants’ Summary of Factual Basis and Legal Basis:

          All Plaintiffs’ alleged damages and/or injuries made the subject of this litigation were

proximately caused solely and entirely by the fault and/or negligence and/or intentional acts of

Sade Thomas, and/or Plaintiffs, Richard Turner, Derrick Thomas, and Taminika Shawl.

                                                                     4
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 5 of 23



Defendants also maintain that they had no responsibility or liability for the damages complained

of, and the alleged accident occurred under circumstances over which they were not required to

exercise control. Defendants further submit that Plaintiffs were not injured as a result of the

accident and/or the alleged injuries were pre-existing. In the event the finder of fact believes

Plaintiffs were injured in the accident made the basis of this litigation, Plaintiffs failed to

mitigate their damages.

5.        PENDING MOTIONS:
          a. Plaintiffs/Defendants-in-Counterclaim’s Omnibus Motion in Limine (Rec. Doc. 52)

                (hearing continued to June 3, 2019, pursuant to Rec. Doc. 82);

          b. Defendants’ Omnibus Motion in Limine (Rec. Doc. 53) (hearing continued to June 3,

                2019 pursuant to Rec. Doc. 82);

          c. Defendants’ Motion in Limine to Exclude Portions of Accident Report, Exclude

                Traffic Citation, and Limit Testimony of Officer Colin Eskine (Rec. Doc, 54)

                (hearing continued to June 3, 2019, pursuant to Rec. Doc. 82);

          d. Defendants’ Motion in Limine to Exclude the Testimony of any Witness Regarding

                their Settlements (Rec. Doc. 55) (hearing continued to June 3, 2019, pursuant to Rec.

                Doc. 82); and

          e. Plaintiffs’ Motion to Compel More Complete Discovery Responses (Rec. Doc. 85)

                (oral argument set for May 15, 2019, pursuant to Rec. Doc. 87).

6.        BRIEF SUMMARY OF MATERIAL FACTS CLAIMED:

          a. Plaintiff:

          This lawsuit arises out of a motor vehicle accident on November 27, 2017, between an

18-wheeler, tractor trailer owned by Texas Freight Services and being operated by Christopher

                                                                     5
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 6 of 23



C. Cook and a 2009 Nissan Murano operated by Sade Thomas with guest passengers Richard J.

Turner, Taminika Shaul, and Derrick Thomas. Defendant Cook struck the passenger side of

Plaintiffs’ vehicle when he changed from the right lane of travel to the middle lane of travel. As

a result of said collision, Plaintiffs sustained bodily injuries.

          b. Defendants:
          This lawsuit arises out of an alleged November 29, 2017 accident, in Orleans Parish

between an 18-wheeler, tractor trailer owned by Texas Freight Services and being operated by

Christopher C. Cook and a 2009 Nissan Murano operated by Sade Thomas with guest passengers

Richard J. Turner, Taminika Shaul, and Derrick Thomas. Plaintiffs allege that they were side-

swiped by Mr. Cook’s commercial vehicle. Mr. Cook denies striking the Plaintiffs’ vehicle. Mr.

Cook did not feel any impact consistent with a motor vehicle accident occurring, and there was not

damage to the vehicle he was operating.

          Defendants content that Sade Thomas and/or Plaintiffs negligently or intentionally caused

and/or staged the alleged accident. Plaintiffs’ immediate family members were involved in

similar accidents with commercial vehicles within a short period of time. More specifically:

                     Tiffany Turner and Adonte Turner, the mother and sister, respectively, of

                      Richard Turner were also involved in an alleged sideswipe accident with multiple

                      occupants at milepost 246 on Interstate 10 eastbound approximately two weeks

                      before, on November 13, 2017;

                     Juan Matthews, who was still married to Tiffany Turner in November, 2017, was

                      also involved in an alleged sideswipe accident with multiple occupants at

                      milepost 239 on Interstate 10 eastbound on July 23, 2017; and




                                                                     6
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 7 of 23



                     Rashad Turner, the son of Tiffany Turner and brother of Richard Turner, was

                      involved in an alleged sideswipe accident with multiple occupants at milepost

                      246 on Interstate 10 eastbound approximately one week before, on November 20,

                      2017.

          Defendants submit that Plaintiffs were not injured in the alleged accident made the basis

of this litigation. If any injury did occur, Defendants submit that Plaintiffs injuries would be

classified as soft tissue injuries, and Plaintiffs failed to mitigate their damages.

          Canal Insurance Company also filed a Counterclaim and affirmative defenses asserting

Plaintiffs presented fraudulent claims and conspired together to cause and/or stage this accident.

Defendants have uncovered evidence of numerous other accidents with similar factual scenarios

to the alleged accident herein, including the above referenced alleged side swipe 18-wheeler

accidents involving Richard Turner’s family members. Phone records connect the Plaintiffs

herein with individuals involved in other suspicious accidents.                                 Independent witnesses will

testify regarding their knowledge of staged accidents and Plaintiffs’ connections to individuals

involved in staged accidents.

          Dr. Partington reviewed Ms. Shawl’s February 21, 2018 cervical spine MRI which

revealed degenerative changes present for at least a year and could not be related to the accident.

Ms. Shawl’s March 7, 2018 lumbar spine MRI also revealed degenerative changes and a small

disc herniation without any impingement that Mr. Partington could not say how long it was

present, which could have been caused by other incidents.                                  Dr. Partington also reviewed Mr.

Thomas’ March 15, 2018 cervical spine MRI revealing one minimal disc bulge with surrounding

spurs, and his lumbar spine MRI revealed two disc bulges with surrounding spurs. Due to the



                                                                     7
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 8 of 23



degenerative changes, Dr. Partington did not believe Mr. Thomas’ minimal disc bulging was

related to this accident.

          Finally, Wayne Winkler, an expert accident reconstructionist, opined that the alleged

contact sustained by Plaintiffs was very minor with a resulting change of velocity of less than 1

MPH. The circular pattern of the black paint transfer on Plaintiffs’ vehicle demonstrates the

Plaintiffs’ vehicle was traveling at the same speed as the other vehicle, which demonstrates

Plaintiffs’ vehicle did not apply the brakes and was not dragged after initial contact, contrary to

Plaintiffs’ assertions.

7.        SINGLE LISTING OF ALL UNCONTESTED MATERIAL FACTS:

          All material facts are contested in this matter.

8.        SINGLE LISTING OF CONTESTED ISSUES OF FACT

          a. Whether Sade Thomas conspired to, intentionally and/or negligently caused the

                accident or collision between the Plaintiffs’ vehicle and the vehicle operated by Mr.

                Cook and/or she failed to be attentive, maintain a proper lookout and failed to see

                what she should have seen. Defendants will rely on Christopher Cook’s testimony,

                Plaintiffs’ testimony, expert opinion of Wayne Winkler, various certified police

                reports and pleadings, various statements from witnesses and cell phone records, in

                support of Sade Thomas fault and/or negligence.

          b. Whether Plaintiffs, Richard Turner Derrick Thomas and Taminika Shawl conspired

                to, allowed and/or assisted Sade Thomas in striking the tractor/trailer operated by

                Christopher Cook, and/or they allowed Sade Thomas to be inattentive, maintain a

                proper lookout and failed to see what she should have seen. Defendants will rely on

                Christopher Cook’s testimony, Plaintiffs’ testimony, expert opinion of Wayne

                                                                     8
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
       Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 9 of 23



                Winkler, various certified police reports and pleadings, various statements from

                witnesses and cell phone records, in support of Sade Thomas fault and/or negligence.

          b. Whether Mr. Cook felt any impact consistent with a motor vehicle accident.

                Defendants will rely on Mr. Cook’s testimony, photos of the tractor/trailer and

                testimony of Wayne Winkler.

          c.     Whether there was property damage to the tractor/trailer operated by Mr. Cook.

                Defendants will rely on Mr. Cook’s testimony and photos of the tractor/trailer.

          d. Whether Plaintiffs’ testimony regarding how they met up or where they were going at

                the time of the alleged accident is contradictory. Defendants will rely on Plaintiffs’

                testimony to challenge their credibility.

          e. The relevance of the alleged involvement of Plaintiffs’ neighbors, relatives, and

                associates        in     disputed        liability       sideswipe         type   collisions.   Plaintiffs   had

                communication with some of them before the alleged accident. Plaintiffs were aware

                of other similar claims brought by or on behalf of their family members and

                associates involving disputed liability sideswipe type collisions with commercial

                vehicles. For example:

                     Tiffany Turner and Adonte Turner, the mother and sister, respectively, of

                      Richard Turner were also involved in an alleged sideswipe accident with multiple

                      occupants at milepost 246 on Interstate 10 eastbound approximately two weeks

                      before, on November 13, 2017;

                     Juan Matthews, who was still married to Tiffany Turner in November, 2017, was

                      also involved in an alleged sideswipe accident with multiple occupants at

                      milepost 239 on Interstate 10 eastbound on July 23, 2017; and

                                                                     9
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 10 of 23



                     Rashad Turner, the son of Tiffany Turner and brother of Richard Turner, was

                      involved in an alleged sideswipe accident with multiple occupants at milepost

                      246 on Interstate 10 eastbound approximately one week before, on November 20,

                      2017.

          f. The relevance of cell phone records that purportedly demonstrate contact with

                Plaintiffs’ family and associates who were involved in similar alleged side-swipe

                accidents with commercial vehicles.

          g. Whether Plaintiffs suffered injuries in the alleged accident or were all injuries pre-

                existing. Defendants will rely on Plaintiffs’ testimony, medical records and claims

                files from other insurers regarding other accidents. Taminika Shawl was involved in

                previous auto accidents in 2001 or 2002; 2008; May 12, 2014; May 29, 2015; and

                June 12, 2016, and a slip and fall in August, 2017. Derrick Thomas was involved in

                an auto accident in 2008 and 2017.

          h. Plaintiffs were referred to New Orleans East Health Care Center by Plaintiffs’

                counsel. Defendants will rely on Plaintiffs’ testimony and medical records.

          i. Whether Plaintiffs’ alleged injuries were caused by superseding events. Defendants

                will rely on Plaintiffs’ testimony, medical records and claims files from other insurers

                regarding other accidents.

          j. Whether Derrick Thomas completed medical treatment for injuries allegedly

                sustained in the alleged accident on or about April 20, 2018.

          k. Whether Derrick Thomas completed medical treatment for injuries allegedly

                sustained in the alleged accident on or about April 30, 2018.



                                                                    10
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 11 of 23



          l. Whether Taminika Shawl completed medical treatment for injuries allegedly

                sustained in the alleged accident on or about April 11, 2018.

          m. Whether Defendant/Plaintiff-in-Counterclaim, Canal Insurance Company, has

                suffered damages to be shown at the trial of this matter, including but not limited to,

                expert fees and other litigation expenses in association with the investigation and

                defense of this action. Defendants will submit litigation expenses and the expert costs

                associated with retention of Wayne Winkler and Dr. Curtis Partington.

          n. Whether Richard J. Turner incurred medical expenses, including prescription costs

                and/or Medicaid liens, for treatment associated with the injuries sustained as a result

                of the accident made subject of this litigation.

          o. Whether Taminika Shawl incurred medical expenses, including prescription costs

                and/or Medicaid liens, for treatment associated with the injuries sustained as a result

                of the accident made subject of this litigation.

          p. Whether Derrick Thomas incurred medical expenses, including prescription costs

                and/or Medicaid liens, for treatment associated with the injuries sustained as a result

                of the accident made subject of this litigation.

9.        SINGLE LISTING OF THE CONTESTED ISSUES OF LAW:
          a.         All issues of law concerning the negligence and/or fault and/or intentional acts of

                     Christopher C. Cook.

          b.         All issues of law concerning the negligence and/or fault and/or intentional acts of

                     Sade Thomas including, but not limited to: fraud, conspiracy, comparative fault.




                                                                    11
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 12 of 23



          c.         All issues of law concerning the fault and/or intentional acts of Plaintiffs, Richard

                     Turner, Derrick Thomas and/or Taminika Shawl, including, but not limited to:

                     fraud, conspiracy, comparative fault.

10.       LIST AND DESCRIPTION                                     OF         EXHIBITS     INTENDED   TO   BE
          INTRODUCED AT TRIAL:

Joint Exhibits

      1. RT - NOEHCC 1-44;

      2. RT - Ochsner Medical Center - Main 1-21;

      4. RT - Franklin Avenue Pharmacy 1-3;

      5. RT - H&W Drug Store 1-3;

      7. TS - Magnolia Diagnostics 1-12 & CD;

      8. TS - NOEHCC 1-155;

      9. TS - Stand Up Open MRI Centers of LA 1-17 & CD;

      13. DT- NOEHCC 1-46;

      14. DT- Diagnostic Imaging Services 1-31 & CD;

      15. DT- Southern Brain & Spine 1-36;

      17. DT- H&W Drug Store 1-4;

      19. Canal Insurance Company issued a policy to Texas Freight Services, Inc. DBA TFS of
          Georgia, policy number PIA08622001 (1-100) (record purposes only – not for jury;
          Pending Motion in Limine);

      20. Police Report (1-7) (redacted consistent with Defendants pending Motion in Limine
          regarding improper opinion testimony, citation and causation);

      28. Matt Bowers Nissan Estimate 1;

                                                                    12
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 13 of 23




     29. Property Damage Estimate and Photos 1-50;

     56. Transcript and exhibits from deposition of Richard Turner (10.11.18) & Exhibits A-E 1-
         114 (Impeachment Purposes Only);

     57. Transcript and exhibits from deposition of Taminika Shawl (10.11.18) & Exhibits A-E 1-
         121 (Impeachment Purposes Only);

     58. Transcript and exhibits from deposition of Derrick Thomas (10.11.18) & Exhibits A-E 1-
         104 (Impeachment Purposes Only);

     59. Transcript and exhibits from deposition of Sade Thomas (03.12.19) & Exhibits 1-3 1-79
         (Impeachment Purposes Only);

Plaintiffs’ Exhibits:

          Plaintiffs intend to introduce any and all settlement documents between Sade Thomas and

Defendants arising from the settlement of bodily injury claims relative to the accident made

subject of this litigation.

          Defendants’ objections: Relevance; Rule 403; Rule 408; See Defendants’ pending

Motion in Limine.

Defendants’ Exhibits:

          1. RT - NOEHCC 1-44;

          2. RT - Ochsner Medical Center - Main 1-21;

          3. RT - Ochsner Medical Center - Main - Radiology 1-5 & CD;

          4. RT - Franklin Avenue Pharmacy 1-3;

          5. RT - H&W Drug Store 1-3;

          6. TS - Dr. George Murphy 1-44;

          7. TS - Magnolia Diagnostics 1-12 & CD;
                                                                    13
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 14 of 23




          8. TS - NOEHCC 1-155;

          9. TS - Stand Up Open MRI Centers of LA 1-17 & CD;

          10. TS - Affirmative Insurance (DOL 05.30.14) 1-13 (Impeachment and/or Refresh
              Witness Recollection Only);

          11. TS - Affirmative Insurance (DOL 05.30.14) - Recorded Statement - Tamonika Shawl
              (Impeachment and/or Refresh Witness Recollection Only);

          12. TS - Farmers Insurance 1-136 (Impeachment and/or Refresh Witness Recollection
              Only);

          13. DT- NOEHCC 1-46;

          14. DT- Diagnostic Imaging Services 1-31 & CD;

          15. DT- Southern Brain & Spine 1-36;

          16. DT- Tulane University Hospital & Clinic - Radiology 1-2 & CD;

          17. DT- H&W Drug Store 1-4;

          18. Burger King Employment Records – “GPS Hospitality Partners, IV 1-40;”

          19. Canal Insurance Company issued a policy to Texas Freight Services, Inc. DBA TFS
              of Georgia, policy number PIA08622001 (1-100) (record purposes only – not for
              jury; Pending MIL - does not go to jury);

          20. Police Report (1-7) (redacted consistent with Defendants pending MIL regarding
              improper opinion testimony, citation and causation);

          21. 911 audio;

          22. 911 Incident Details Report (1-3);

          23. Still shot images from Investigating Officer Body Camera Footage



                                                                    14
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 15 of 23



          24. Investigating Officer Body Camera Footage - 10 and Highrise (Impeachment and/or
              Refresh Witness Recollection Only);

          25. Investigating Officer Body Camera Footage – I-10_W_At_High_Rise_Rtf_1_Cite
              (Impeachment and/or Refresh Witness Recollection Only);

          26. Cook’s Driver License 1;

          27. Cook’s Statement 1;

          28. Matt Bowers Nissan Estimate 1;

          29. Property Damage Estimate and Photos 1-50;

          30. On Scene Photos 1-4;

          31. Cell phone records identified as “RT – Verizon 1-219”;

          32. Cell phone records identified as “DT – T-Mobile 1-134”;

          33. Cell phone records identified as – “TS – Verizon 1-168”;

          34. Sade Thomas Cell Records – (pending subpoena response) (Impeachment and/or
              Refresh Witness Recollection Only);

          35. Petitions for the following accidents, # 1-86, bates labeled “Other Accidents 1-568”:

          36. Police reports for the following accidents, # 1-86, bates labeled “Other Accidents –
              Police Reports 1-567”:

          37. Redacted police reports for the following accidents, # 1-86, bates labeled “Other
              Accidents – Police Reports (Redacted) 1-567”:

 #                     Claimants                                      Date of Accident     Location of Accident
 1               Cornelius Garrison, III                              October 15, 2015         I-10E @ I-510
18       Ryan Harris, De’Angelo Adams, Tara                            March 29, 2017       I-610W @ MP 239
        Blunt, Fran Bell, Willard Perry, Shantrica
               Carraby, and Jerome Clark
40      Aaronne Simmons, Teresa Jefferson, Juan                          July 23, 2017       I-10E @ MP 239
          Matthews, Deoushia Jefferson, James
                          Hinton
43         Harry Dorsey, Lesdreaka Dickson,                            August 9, 2017       I-610W @ MP 232
                                                                    15
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 16 of 23



           Raymond Riley, Zounda Lee, Tasha
          Green, Eric Lewis, and Michael Ruffin
67        Dimitri Frazier, Adonte Turner, Tiffany                   November 13, 2017      I-10E @ MP 246
                           Turner
69          Rashad Turner, Jospeh Williams,                         November 20, 2017      I-10E @ MP 246
             Geoffrey Adams, Kenneth Allen

          38. Wayne Winkler’s, Winkler & Associates, Traffic Accident Reconstruction, expert
              report History (Record Purposes Only / Refresh Witness Recollection);

          39. Wayne Winkler’s CV (Record Purposes Only / Refresh Witness Recollection);

          40. Dr. Curtis Partington’s, Independent Medical Reviews, expert report regarding
              Taminika Shawl History (Record Purposes Only / Refresh Witness Recollection);

          41. Dr. Curtis Partington’s, Independent Medical Reviews, expert report regarding
              Derrick Thomas History (Record Purposes Only / Refresh Witness Recollection);

          42. Dr. Curtis Partington’s CV(Record Purposes Only / Refresh Witness Recollection);

          43. Video and Audio recording and transcription of Marlene Kennedy Statement dated
              April 20, 2018 (Impeachment and/or Refresh Witness Recollection Only);

          44. Audio Recording and transcription of Marlene Kennedy and Charlotte Jones
              Statement dated December 7, 2018 (Impeachment and/or Refresh Witness
              Recollection Only);

          45. Kennedy and Jones text message exchange with Tracey Thompson

          46. Photograph posted on September 26, 2016 by Tiffany Turner on one of her Facebook
              profiles and comments made by Marlene Kennedy on that photograph posting;

          47. Audio Recording and transcription of Harry Dorsey Statement dated March 14, 2019
              (Impeachment and/or Refresh Witness Recollection Only);

          48. Audio Recording and transcription of Lesdreaka Dickson Statement dated March 14,
              2019 (Impeachment and/or Refresh Witness Recollection Only);

          49. Derrick Thomas’ social media pages, postings, photos and friends list;

          50. Richard Turner’s social media pages, postings, photos and friends list;
                                                                    16
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 17 of 23




          51. Taminika Shawl’s social media pages, postings, photos and friends list;

          52. Ryan Harris’ social media pages, postings and friends list;

          53. Tiffany Turner’s social media pages, postings and friends list;

          54. TS - NO Criminal District Court Case No. 500-630 1-8;

          55. RT - NO Criminal District Court Case No. 517-080 1-14;

          56. Transcript and exhibits from deposition of Richard Turner(10.11.18) & Exhibits A-E
              1-114 (Impeachment Purposes Only);

          57. Transcript and exhibits from deposition of Tamonika Shawl (10.11.18) & Exhibits A-
              E 1-121 (Impeachment Purposes Only);

          58. Transcript and exhibits from deposition of Thomas.Derrick (10.11.18) & Exhibits A-
              E 1-104 (Impeachment Purposes Only);

          59. Transcript and exhibits from deposition of Sade Thomas (03.12.19) & Exhibits 1-3 1-
              79 (Impeachment Purposes Only);

          60. Video, transcript and exhibits from deposition of Dr. Curtis Partington, April 23,
              2019 (Trial Purposes);

          61. Derrick Thomas's Resp to Texas Freight's DV (6.8.18) 1-25 (impeachment only);

          62. Richard Turner's Resp to Texas Freight's DV (6.8.18) 1-27 (impeachment only);

          63. Tamonika Shawl's Resp to Texas Freight's DV (6.8.18) 1-25(impeachment only);

          64. DT- Tulane University Hospital & Clinic 1-267;

          65. Geico Casualty Company regarding Plaintiffs, Taminika Shawl and Derrick Thomas
              involved in an accident that occurred on 2/15/17 – “DT Geico1-13” and “TS – Geico
              1-13” (Impeachment and/or Refresh Witness Recollection Only);




                                                                    17
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 18 of 23



          66. Affirmative Insurance Company regarding Plaintiffs, Taminika Shawl and Derrick
              Thomas involved in an accident that occurred on 5/30/14 – (pending subpoena
              response) (Impeachment and/or Refresh Witness Recollection Only) ;

          67. Farmers Insurance Exchange regarding Plaintiff, Taminika Shawl involved in an
              accident that occurred on 5/12/14 – (pending subpoena response) (Impeachment
              and/or Refresh Witness Recollection Only) ;

11.       DEPOSITION TESTIMONY TO BE OFFERED INTO EVIDENCE:

          Defendants will offer the video trial perpetuation deposition of Dr. Curtis Partington, in

lieu of live testimony at trial.


12.       CHARTS, GRAPHS, MODLELS, AND SCHEMATIC DIAGRAMS, AND
          SIMILAR OBJECTS TO BE USED IN OPENING STATEMENTS OR CLOSING
          ARGUMENTS

          Defendants will utilize the following as demonstrative aids:

          1)       Interactive maps of the New Orleans area to show here the alleged accident at issue

                   and other related accidents occurred; and

          2)       Photos of the Interstate.


13.       LIST OF WITNESSES FOR ALL PARTIES:

Plaintiffs’ Witnesses:

          Plaintiffs’ witness list was filed on March 12, 2019, in accordance with this Honorable

Court’s Scheduling Order. See Rec. Doc. 17.

          The following witnesses will be called at trial:

          1. Taminika Shawl

          2. Derrick Thomas

          3. Richard J. Turner

          4. Sade E. Thomas
             600 N. Rocheblave Street, Apt. F
                                                                    18
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 19 of 23



                New Orleans, Louisiana 70119
Ms. Thomas will offer testimony regarding the facts and circumstances leading up to and causing
the accident made subject of this litigation.

Defendants’ Witnesses

       Defendants’ witness list was submitted on March 12, 2019, in accordance with this
Honorable Court’s Scheduling Order. See Rec. Doc. 47. Defendants also supplemented their
witness list on April 16, 2019. See Rec. Doc. 83. Defendants certify that expert reports were
provided to Plaintiffs’ counsel on March 12, 2019.

          The following witnesses will be called at trial, including:

          1. Christopher C. Cook;

          2. Wayne Winkler
             Winkler & Associates
             Traffic Accident Reconstruction
             PO Box 56101
             Metairie, LA 70055

          3. Dr. Curtis Partington (via video deposition)
             Independent Medical Reviews
             17732 Highland Road, Ste. G, Box 145
             Baton Rouge, LA 70810

The following witnesses may be called at trial, including:

          1. Sade E. Thomas;
             600 N. Rocheblave St., Apt. F
             New Orleans, LA
             Accident; Observations from accident scene, vehicles, and parties; injuries of all
             Plaintiffs; social media postings; social media friends; relationships with people
             involved in similar accidents in New Orleans; communications with and/or contact
             with Plaintiffs, before or after the alleged accident; and information regarding
             common facts and direct connections to similar accidents in New Orleans.

          2. Tiffany Turner
             2300 Severn Avenue Apt. L-102,
             Metairie, LA
             Injuries of all Plaintiffs; social media postings; social media friends; relationships
             with people involved in similar accidents in New Orleans; communications with
             and/or contact with Plaintiffs, before or after the alleged accident; and information
             regarding common facts and direct connections to similar accidents in New Orleans.
                                                                    19
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 20 of 23




          3. Rashad Turner
             4667 Redwood Street
             New Orleans, LA 70127
             Injuries of all Plaintiffs; social media postings; social media friends; relationships
             with people involved in similar accidents in New Orleans; communications with
             and/or contact with Plaintiffs, before or after the alleged accident; and information
             regarding common facts and direct connections to similar accidents in New Orleans.

          4. Juan Matthews
             7900 Patricia Street
             Chalmette, LA 70043
             Injuries of all Plaintiffs; social media postings; social media friends; relationships
             with people involved in similar accidents in New Orleans; communications with
             and/or contact with Plaintiffs, before or after the alleged accident; and information
             regarding common facts and direct connections to similar accidents in New Orleans.

          5. Dimitri Frazier
             3221 Kabel Drive
             New Orleans, LA 70131
             Injuries of all Plaintiffs; social media postings; social media friends; relationships
             with people involved in similar accidents in New Orleans; communications with
             and/or contact with Plaintiffs, before or after the alleged accident; and information
             regarding common facts and direct connections to similar accidents in New Orleans.

          6. Ryan Harris
             12345 I-10 Service Road, Apt. 22
             New Orleans, LA 70128;
             Social media postings; social media friends, relationships with people involved in
             similar accidents in New Orleans; communications with and/or contact with
             Plaintiffs, before or after the alleged accident; and information regarding common
             facts and direct connections to similar accidents in New Orleans.

          7. Charlotte Jones
             3012 Packenham Dr.
             Chalmette, LA
             Social media postings; social media friends, relationships with people involved in
             similar accidents in New Orleans; communications with and/or contact with
             Plaintiffs, before or after the alleged accident; and information regarding common
             facts and direct connections to similar accidents in New Orleans.

          8. Marlene Kennedy
             4000 Rose Street, Apt. 3206
             Chalmette, LA 70043
             Social media postings; social media friends, relationships with people involved in
             similar accidents in New Orleans; communications with and/or contact with
                                               20
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 21 of 23



                Plaintiffs, before or after the alleged accident; and information regarding common
                facts and direct connections to similar accidents in New Orleans.

          9. Harry Dorsey
             7528 St. Anthony Street
             Marrero, LA 70072
             Social media postings; social media friends, relationships with people involved in
             similar accidents in New Orleans; communications with and/or contact with
             Plaintiffs, before or after the alleged accident; and information regarding common
             facts and direct connections to similar accidents in New Orleans; and

          10. Lesdreaka Dickson
              4937 Oled Drive
              New Orleans, LA 70129
              Social media postings; social media friends, relationships with people involved in
              similar accidents in New Orleans; communications with and/or contact with
              Plaintiffs, before or after the alleged accident; and information regarding common
              facts and direct connections to similar accidents in New Orleans.

          11. Joe Schembre
              JS Investigations
              560 Oak Harbor Blvd., Ste. 201
              Slidell, LA 70458
              Investigation regarding common facts and direct connections to other similar
              accidents in New Orleans, LA.

14.       JURY TRIAL:

          This case is a jury case. All aspects of the case will be tried before a jury.

          Proposed jury instructions, special jury interrogatories, trial memoranda and any special

questions that the Court is asked to put to prospective jurors on voir dire shall be delivered to the

Court and opposing counsel not later than five working days prior to the trial date, unless

specific leave to the contrary is granted by the Court.

15.       LIABILITY/QUANTUM:

          The issue of liability (will or will not) be tried separately from that of quantum.

16.       OTHER DISPOSITIVE ISSUES:

          None at this time.

                                                                    21
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 22 of 23



17.       TRIAL SCHEDULE:

          The trial shall commence on June 3, 2019 at 9:00 a.m. and is expected to last four (4)

days depending on evidentiary rulings.

          This is the first time this matter has been set for trial. No trial dates or times were

previously assigned.

          18.        CONFERENCE OF THE PARTIES/OPPORTUNITY TO REVIEW:

          This pre-trial order has been formulated after conference at which counsel for the

respective parties have appeared in person. Reasonable opportunity has been afforded counsel

for corrections, or additions, prior to signing. Hereafter, this order will control the course of the

trial and may not be amended except by consent of the parties and the Court, or by order of the

Court to prevent manifest injustice.

19.       POSSIBILITY OF SETTLEMENT:

          Possibility of settlement of this case was considered. The parties do not believe a

settlement can be reached and expect the trial to go forward as scheduled.




                                                                    22
Z:\EDWIN\PERSONAL INJURY\TURNER, RICHARD ET AL (11.29.17)\PRE-TRIAL ORDER (5.10.19).DOCX
      Case 2:18-cv-02851-MLCF-JVM Document 92 Filed 05/10/19 Page 23 of 23



20.     SIGNATURES


EDWIN M. SHORTY, JR. & ASSOCIATES           PERRIER & LACOSTE, LLC

/s/ Nathan M. Chiantella                    /s/ Dustin L. Poché
_________________________________           GUY D. PERRIER, #20323
Edwin M. Shorty, Jr., #28241                DUSTIN L. POCHÉ, #33451
Nathan M. Chiantella, #35450                MICHAEL W. ROBERTSON, #31943
650 Poydras Street, Suite 2515              One Canal Place
New Orleans, LA 70130                       365 Canal Street, Suite 2550
Phone: (504) 207-1370                       New Orleans, Louisiana 70130
Fax: (504) 207-0850                         Tel: (504) 212-8820;
Email: eshorty@eshortylawoffice.com         Fax: (504) 212-8825
Email: nchiantella@eshortylawoffice.com     Email: gperrier@perrierlacoste.com
                                            Email: dpoche@perrierlacoste.com
And                                         ATTORNEYS           FOR      DEFENDANTS,
                                            Christopher C. Cook and Canal Insurance
H.L. HARPER & ASSOCIATES, L.L.C.            Company
                                            ATTORNEYS           FOR      PLAINTIFF-IN-
/s/ Hope L. Harper                          COUNTERCLAIM,
____________________________                Canal Insurance Company
Hope L. Harper, #33173
650 Poydras Street, Suite 2515
New Orleans, Louisiana 70130
Phone: (855) 880-4673
Fax: (504) 322-3807
Email: hharper@hlharperandassociates.com
ATTORNEYS FOR PLAINTIFFS,
Richard J. Turner, Taminika Shaul and
Derrick Thomas


                       ___________________________________________
                           HONORABLE MARTIN L.C. FELDMAN
                        UNITED STATES DISTRICT COURT JUDGE
                     U.S.D.C. FOR EASTERN DISTRICT OF LOUISIANA


Dated: ________________, 2019
